
	
		II
		111th CONGRESS
		1st Session
		S. 1566
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To create the American Arctic Adaptation Grant Program to
		  prevent or mitigate effects of Arctic climate change, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Arctic Climate Adaptation
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 is an Arctic Nation with—
				(A)an approximately
			 700-mile border with the Arctic Ocean;
				(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
				(C)a broader area
			 within the Arctic isotherm that encompasses most of the Bering Sea.
				(2)The Arctic region
			 of the United States—
				(A)is home to an
			 indigenous population which has subsisted for millennia on the abundance in
			 marine mammals, fish, and wildlife, many of which are unique to the
			 region;
				(B)is known to the
			 indigenous population as Inuvikput or the place where we live;
			 and
				(C)has produced more
			 than 16,000,000,000 barrels of oil and, according to the United States
			 Geological Survey, may hold an additional 30,000,000,000 barrels of oil and
			 220,000,000,000,000 cubic feet of natural gas, making the region of fundamental
			 importance to the national interest of the United States.
				(3)Temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average.
			(4)The Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice free during
			 summer months in as few as 30 years.
			(5)Such changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, their communities and ecosystems, as well as the marine mammals,
			 fish, and wildlife upon which they depend.
			(6)Such changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
			(7)Unprecedented
			 storms over an area of Arctic waters that are now ice-free are eroding sections
			 of Alaska shoreline at rates of 45 feet or more annually. Thawing permafrost is
			 causing roads and the foundations of public buildings and homes to buckle.
			 Entire Alaskan Arctic villages are at risk of serious erosion or of being
			 washed into the sea.
			(8)As many as 4 of
			 Alaska’s coastal villages are at immediate risk and will face overwhelming
			 relocation costs in the during the period from 2009 through 2014 as the lack of
			 winter ice pack allows increased wave energy to erode beachfronts that are no
			 longer held together by frozen soil. The Government Accountability Office
			 estimates that relocation costs for those 4 villages will be $450,000,000 and
			 that as many as 30 additional Alaskan coastal villages will face similar
			 threats during the period from 2009 through 2019.
			(9)A study conducted
			 by the Government Accountability Office published in June 2009, states that
			 most of Alaska’s more than 200 Native villages were affected to some
			 degree by flooding and erosion, and recommends that Congress may
			 wish to consider designating or creating a lead Federal entity that could work
			 in conjunction with the lead state agency to coordinate and oversee village
			 relocation efforts.
			(10)A 2009 study by
			 the University of Alaska’s Institute for Social and Economic Research concluded
			 that the added adaptation costs for Alaska’s public infrastructure resulting
			 from climate change impacts will range up to $6,000,000,000 by 2030.
			(11)Coastal erosion
			 and thawing permafrost threaten the public infrastructure, including airports
			 which are often the only link to the outside world, roadways, and other basic
			 utilities, of many of Alaska’s 267 incorporated communities, with an estimated
			 adaptation cost in the tens of billions of dollars during the several decades
			 following the date of the enactment of this Act.
			(12)Additionally,
			 rising ocean temperatures and increased ocean acidification result in changes
			 in fish habitats and invasive fish species jeopardizing both Alaska’s
			 commercial fisheries, which produce 60 percent of the United States commercial
			 catch, and the subsistence hunting, fishing, and gathering that supplies as
			 much as 90 percent of the protein supply for as many as 214 economically
			 disadvantaged Alaskan Native villages from Metlakatla in the south to Point
			 Barrow in the north.
			3.DefinitionsIn this Act:
			(1)Denali
			 CommissionThe term Denali Commission means the
			 Denali Commission established pursuant to section 303(a) of the Denali
			 Commission Act of 1998 (42 U.S.C. 3121 note).
			(2)ProgramThe
			 term Program means the American Arctic Adaptation Grant Program
			 established under section 4(a).
			4.American Arctic
			 Adaptation Grant Program
			(a)EstablishmentThere
			 is a established in the Department of Commerce a program to be known as the
			 American Arctic Adaptation Grant Program to award grants to
			 eligible entities to carry out eligible projects, as described in this
			 section.
			(b)Coordination
				(1)In
			 generalThe Denali Commission shall—
					(A)be the Alaska
			 Project Coordinator for the Program; and
					(B)select,
			 administer, and coordinate projects awarded grants under the Program.
					(2)ConsultationIn
			 carrying out its responsibilities as the Alaska Project Coordinator, the Denali
			 Commission shall consult with affected communities, the State of Alaska, the
			 United States Army Corps of Engineers, the University of Alaska, the Arctic
			 Research Commission established pursuant to section 103 of the Arctic Research
			 and Policy Act of 1984 (15 U.S.C. 4102), and the Inuit Circumpolar Council and
			 the Northern Forum or successor organizations.
				(3)Adaptation
			 Advisory Committee
					(A)EstablishmentThe
			 Denali Commission shall establish an Adaptation Advisory Committee composed of
			 public and private members to advise the Denali Commission on climate
			 adaptation needs and investments and on the award of grants under the
			 Program.
					(B)MembershipThe
			 Adaptation Advisory Committee shall include one representative of each of the
			 following:
						(i)The
			 Alaska Federation of Natives.
						(ii)The Inter-Tribal
			 Council.
						(iii)The Alaska
			 Native Science and Engineering Program of the University of Alaska.
						(iv)The Alaska
			 Associated General Contractors Association.
						(v)The
			 Alaska Department of Transportation.
						(vi)The Alaska
			 Department of Commerce, Community, and Economic Development.
						(vii)The United
			 States Army Corps of Engineers.
						(viii)Organized
			 labor.
						(C)MeetingsThe
			 Denali Commission shall meet with the Adaptation Advisory Commission not less
			 often than once every 6 months.
					(c)Other funds for
			 grant awardsTo the extent practicable and appropriate, the
			 Denali Commission may combine funds from the Program with awards from other
			 appropriate Federal or State infrastructure development, construction, or
			 maintenance programs to provide funds to carry out an eligible project.
			(d)Eligible entity
			 definedIn this section, the term eligible entity
			 means—
				(1)the State of
			 Alaska; or
				(2)a borough and
			 community organized under the Constitution of the State of Alaska.
				(e)Eligible
			 project definedIn this
			 section, the term eligible project means a project to repair,
			 replace, or maintain an element of public infrastructure in a coastal or remote
			 Alaskan village damaged or threatened by the effects of climate change,
			 including flooding, storm surge, coastal or riparian erosion, melting
			 permafrost, and land subsidence not associated with normal seasonal effects. An
			 eligible project—
				(1)may be designed to address—
					(A)damage to a public transportation system
			 and infrastructure or to a public or privately owned building;
					(B)negative impacts to human health;
					(C)interruption of natural migration cycles or
			 disruption of habitats; or
					(D)disruption of economic activities,
			 including projects to develop new northern sea routes; and
					(2)shall be of a
			 permanent nature, and designed, built, and maintained to maximize
			 sustainability and resiliency.
				(f)ApplicationAn
			 eligible entity seeking a grant under the Program shall submit an application
			 to the Denali Commission at such time and in such manner as the Commission
			 shall require. Each such application shall, at a minimum, include a complete
			 description of—
				(1)the eligible
			 project proposed to be carried out with such grant; and
				(2)the extent to
			 which one or more effects of climate change have necessitated, or given ongoing
			 and cumulative effects could necessitate, such eligible project.
				(g)Selection
			 criteriaIn selecting an eligible project to be carried out with
			 a grant under the Program, the Denali Commission—
				(1)may select the
			 eligible project only if the eligible entity agrees—
					(A)to submit to a
			 directed process in which the staff of the Denali Commission provides technical
			 assistance and guidance through the planning phase, design phase, and
			 construction phase of the eligible project; and
					(B)that not more
			 than 25 percent of the grant funds may be used for administrative expenses;
			 and
					(2)shall give a
			 preference to an eligible project that will be carried out with non-Federal
			 funds to match the amount of the grant funds.
				(h)Work
			 planThe Denali Commission shall publish an annual work plan for
			 the Program. Each such plan shall include—
				(1)a description of
			 each eligible project approved to receive a grant under the Program during the
			 previous year;
				(2)updates on the
			 planning, design, and construction of each eligible project approved to receive
			 such a grant in a prior year; and
				(3)guidance to
			 eligible entities seeking to obtain such a grant for the following year.
				5.Arctic
			 research
			(a)Requirement To
			 conduct researchDuring
			 fiscal year 2010, and in collaboration with the State of Alaska, the University
			 of Alaska, and relevant agencies of the United States, the Denali Commission
			 shall conduct research on the best practices for climate related adaption that
			 are being used or researched by other polar nations or foreign or domestic
			 research institutions or institutions of higher learning, and which could be
			 used by Arctic communities in Alaska. Such research shall focus on—
				(1)environmentally sensitive design;
				(2)clean energy alternatives; and
				(3)innovative transportation,
			 tele­com­mu­ni­ca­tions, and other infrastructure solutions.
				(b)ReportNot later than December 31, 2010, the
			 Denali Commission shall submit to Congress, the Secretary of Commerce, the
			 Secretary of the Treasury, the Assistant Secretary of the Army (Civil Works),
			 and the Governor of Alaska a report on the research carried out under
			 subsection (a).
			6.Authorization of
			 appropriations
			(a)American Arctic
			 Adaptation Grant ProgramThere is authorized to be appropriated to
			 the Secretary of Commerce such sums as may be necessary to carry out the
			 Program.
			(b)ResearchThere is authorized to be appropriated
			 $5,000,000 for fiscal year 2010 to carry out section 5.
			
